DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claims 11-30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Min et al. (US 2011/0022112).  Min discloses a system comprising: at least one implantable lead comprising an atrial electrode, a right ventricular electrode, and multiple left ventricular electrodes (e.g. Fig. 1/8); at least one processor and a memory coupled to the at least one processor (e.g. Fig. 8/9, #10), wherein the memory stores program instructions executable by the at least one processor to: measure conduction delays between the A electrode and two or more of the LV electrodes to obtain multiple intrinsic A/LV intervals (e.g. ¶¶ 21 - where the examiner notes that the delays are determined among multi-sites within a given chambers; ¶¶ 44 – A sense/A pace tests) and between the RV electrode and two or more of the LV electrodes to obtain multiple intrinsic VV intervals (e.g. ¶¶ 47); calculate a first AV delay based on at least one of the intrinsic A/LV intervals (e.g. ¶¶ 5) and calculate a second AV delay based on at least one of the intrinsic VV intervals (e.g. ¶¶ 126-138 – where the examiner notes the VV intervals are used to determine and calculate an second AV delay used in setting the stimulation parameters); select between biventricular pacing and LV only pacing mode based on the AV delay relation and deliver pacing therapy based on the selection (e.g. Fig 12 - #758 / 760 – where the calculations determine whether the LV gets paced alone or the RV as the 5th site gets paced as well).



Conclusion
Applicant's amendments dated 01 July 2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792